ORDER
The Disciplinary Review Board on December 8, 1997, having filed with the Court its decision concluding that MICHAEL J. MELLA of GARFIELD, who was admitted to the bar of this State in 1968, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a) and (b) (failure to communicate and to keep client reasonably informed), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that MICHAEL J. MELLA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*36ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.